NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                       SANTOS VILLAREAL, Petitioner.

                          No. 1 CA-CR 18-0882 PRPC
                               FILED 7-9-2019


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2011-123571-004
                   The Honorable Daniel G. Martin, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Daniel Strange
Counsel for Respondent

Santos Villareal, Buckeye
Petitioner
                            STATE v. VILLAREAL
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Paul J. McMurdie, Chief Judge Peter B. Swann, and Judge
Samuel A. Thumma delivered the following decision.


PER CURIAM:

¶1           Petitioner Santos Villareal seeks review of the superior court’s
order denying his petition for post-conviction relief, filed pursuant to
Arizona Rule of Criminal Procedure 32.1. This is Villareal’s second petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is the petitioner’s burden
to show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find the petitioner has not established an abuse of discretion.

¶4            We grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          2